130 Nev., Advance Opinion SI
                              IN THE SUPREME COURT OF THE STATE OF NEVADA


                     DELBERT ROY DOUGLAS,                                No. 59084
                     Appellant,
                     vs.                                                         FILED
                     THE STATE OF NEVADA,
                                                                                 MAY 0 1 2014
                     Respondent.
                                                                                        IE K. LINDE
                                                                                          SUP M
                                                                                ell
                                                                                CHIEF
                                                                                                        I
                                                                                                      ERN


                                 Appeal from judgment of conviction for sexual assaurt and
                     incest. Eighth Judicial District Court, Clark County; David B. Barker,
                     Judge.
                                 Affirmed.

                     Philip J. Kohn, Public Defender, and P. David Westbrook, Deputy Public
                     Defender, Clark County,
                     for Appellant.

                     Catherine Cortez Masto, Attorney General, Carson City; Stephen B.
                     Wolfson, District Attorney, Jonathan E. VanBoskerck, Chief Deputy
                     District Attorney, and Ryan J. MacDonald, Deputy District Attorney,
                     Clark County,
                     for Respondent.




                     BEFORE THE COURT EN BANC.


                                                    OPINION


                     By the Court, PICKERING, J.:
                                 Delbert Roy Douglas fathered two children with his daughter,
                     whom he forced to have sex with him when she was 12 and, again, after

SUPREME COURT
      OF
    NEVADA

IQ 1947A   Wliggew
                she turned 18. He was charged with and convicted of sexual assault and
                incest for both rapes. On appeal, Douglas challenges his incest
                convictions. He argues that incest requires mutual consent while sexual
                assault is, by definition, nonconsensual, making the two crimes mutually
                exclusive. We hold, as the majority of courts have held, that incest
                condemns sex between close relatives without regard to whether the
                intercourse was consensual.
                                                    I.
                                                    A.
                            Our review is de novo, State v. Lucero, 127 Nev.     „ 249
P.3d 1226, 1228 (2011), and begins with the text of Nevada's incest
                statute:
                            Persons being within the degree of consanguinity
                            within which marriages are declared by law to be
                            incestuous and void who intermarry with each
                            other or who commit fornication or adultery with
                            each other shall be punished for a category A
                            felony by imprisonment in the state prison. . . .
                NRS 201.180.
                            Obviously, NRS 201.180 omits any express mutual consent
                requirement. But Douglas parses the statute as punishing "[plersons
                being within the degree of consanguinity within which marriages are
                declared by law to be incestuous and void,. . who                  commit
                fornication . . . with each other" and infers a mutual consent requirement
                from its key terms: persons, commit, fornication, and with each other.
                "Unlike sexual assault," Douglas argues, "incest is not a crime
                perpetrated by one person against another; it is the joint operation of
                two or more prohibited persons who, together, 'commit fornication.'
                And "fornication," Douglas continues, means "consensual sexual
SUPREME COURT
       OF
    NEVADA
                                                    2
An 1947A
                      intercourse between two persons not married to each other."              Id.
                      at 8 & n.2 (quoting              Merriam-Webster's Online Dictionary,
                      http://www.merriam-webster.com/dictionary/fornication (last visited, July
                      20, 2012)).
                                    Nevada's prohibition on incest dates back to 1861. 1861 Laws
                      of the Territory of Nevada, ch. 28, § 129, at 83. Though the penalty has
                      changed over time, see 1979 Nev. Stat., ch. 655, § 43, at 1429; 1995 Nev.
                      Stat., ch. 443, § 83, at 1198; 2005 Nev. Stat., ch. 507, § 31, at 2877, the
                      words used to describe incest's elements have not varied.' In general,
                      "[w]ords must be given the meaning they had when the text was adopted."
                      Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of
                      Legal Texts 78 (2012). So, we look to references from the late 19th century
                      to glean the meaning of NRS 201.180.
                                    To Douglas, the phrase "with each other" unambiguously
                      requires mutual consent. But 19th century scholarly references primarily
                      defined with as in the "presence" or "company of." Rev. James Stormonth,
                      Dictionary of the English Language 733 (1877); see also William Dwight
                      Whitney, The Century Dictionary 6952 (1895) (defining with as "in
                      company with"). Thus, "with each other" requires only that the charged
                      party commit the act of incest in the company of the person with whom he

                             'Section 129 of the 1861 Laws of the Territory of Nevada
                      criminalized incest in terms identical to NRS 201.180, except for the
                      reference to the territorial as opposed to the state prison and the omission
                      of five commas. "Persons being within the degrees of consanguinity, within
                      which marriages are declared by law to be incestuous and void, who shall
                      intermarry with each other, or who shall commit fornication or adultery
                      with each other, shall, on conviction, be punished by imprisonment in the
                      territorial prison .. . ." 1861 Laws of the Territory of Nevada, ch. 28, §
                      129, at 83.

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    •irtt9
                 or she intermarries or fornicates. The phrase is indeed unambiguous, 2 but
                 it does not demand the consent of both parties to support a conviction.
                               Douglas also argues that the phrase "persons . . . who commit"
                 requires mutual consent. We disagree.       Commit is defined as "to do or
                 effect," Stormonth, supra, at 99, or "to perpetrate." Whitney, supra, at
                 1131. Thus, the phrase "persons. . . who commit" sanctions punishment
                 for those persons who voluntarily carry the incestuous act into execution,
                 and prevents the prosecution of those who do not. This requirement
                 shields rape victims and certain minors from prosecution for incest, but it
                 does not demand mutual consent.
                               Nor do we agree that fornication signifies consensual sexual
                 intercourse. Stormonth defines fornication as sexual intercourse "between
                 unmarried persons." Stormonth, supra, at 215. Whitney similarly defines
                 it as "illicit sexual intercourse on the part of an unmarried person with a
                 person of the opposite sex, whether married or unmarried." Whitney,
                 supra, at 2340. These early definitions focus on marital status of the
                 participants, not consent.
                               Though helpful, historical dictionaries are not "perfect
                 repositories." Note,      Looking It Up: Dictionaries and Statutory
                 Interpretation, 107 Harv. L. Rev. 1437, 1445, 1447 (1994). Douglas
                 supports his reading of NRS 201.180 with Merriam-Webster's Online
                 Dictionary, supra, which defines fornication as "consensual sexual
                 intercourse." But other modern dictionaries do not include "consensual" in


                       2 See  2A Norman J. Singer & J.D. Shambie Singer, Sutherland
                 Statutory Construction § 47:7, at 304 (7th ed. 2007) (explaining that a
                 court's reliance on a dictionary to interpret language does not render that
                 language ambiguous).

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                their definitions of fornication. See, e.g., Webster's Seventh New Collegiate
                Dictionary 329 (1969). And Douglas's reference to the online dictionary
                provides no prefatory material, or information as to editor, year of
                publication, or depth, making it impossible to weigh his definition's
                relative credibility.
                             A more reliable modern resource is Black's Law Dictionary.
                See Rugamas v. Eighth Judicial Dist, Court, 129 Nev. 305 P.3d
                887, 893 (2013). The definition of fornication offered by Black's is
                "voluntary sexual intercourse with an unmarried woman" or "[v]oluntary
                sexual intercourse between two unmarried persons."              Black's Law
                Dictionary 679 (8th ed. 2009). These definitions mirror those provided by
                Stormonth and Whitney, except for Black's inclusion of the word
                voluntary. See Stormonth, supra, at 215; Whitney, supra, at 2340.
                             One definition of voluntary is "not impelled."      Black's Law
                Dictionary 1605 (8th ed. 2009). Under that definition, fornication suggests
                mutual consent. But voluntary may also mean "by. . . intention."           Id.
                Under this definition, a conviction for incestuous fornication requires an
                intentional act by the accused, like all crimes in Nevada. NRS 193.190
                ("In every crime or public offense there must exist a union, or joint
                operation of act and intention. ."). But it would not demand mutual
                consent.
                                                     B.
                             The majority of courts that have considered statutes like NRS
                201.180 have refused to infer a mutual consent requirement. Most states
                passed statutes criminalizing incest by the late 1800s. Joel Prentiss
                Bishop, Commentaries on the Law of Statutory Crimes § 728, at 442 (2d ed.
                1883). Although "[t]hese statutes [were] not precisely the same in all

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1907A
                 states," they were "substantially so." William Lawrence Clark & William
                 Lawrence Marshall, A Treatise on the Law of Crimes § 460, at 704 (2d ed.
                 1905). For the most part, these statutes were worded like NRS 201.180:
                 They "punish[ed] any persons who, being within the degrees of
                 consanguinity. .. within which marriages are declared to be incestuous
                 and void, intermarry or commit adultery or fornication with each other."
                 Id. By 1905, "in most states," it was the settled law that "the consent of
                 both parties is not a necessary element of the offense" of incest.   Id. at 705;
                 Recent Case, Incest—Elements of Offense—Relation of Parties, 22 Yale L.J.
                 625 (1913) ("According to the weight of authority assent of both parties is
                 not necessary to constitute the crime of incest."); L. S. Tellier, Annotation,
                 Consent as element of incest, 36 A.L.R. 2d 1299 (1954) ("While [incest]
                 statutes generally forbid persons within specified degrees of consanguinity
                 or affinity to have sexual intercourse 'with each other' or 'together,' in
                 most jurisdictions the courts do not regard the words 'with each other' or
                 'together,' as requiring a mutual consent to the wrongful act in order that
                 incest may be committed, the purpose of the statutes being to deter the
                 commission of fornication or adultery with one within the prohibited
                 degrees of relationship, and to punish the accused regardless of whether or
                 not the other party consented to the act or whether or not force was used
                 to overcome the other's resistance.").
                             Nevada appears to have copied its incest statute from
                 California. Compare 1861 Laws of the Territory of Nevada, ch. 28, § 129,
                 at 83, reprinted supra note 1, with 1850 Cal. Stat. 244 ("Persons being
                 within the degrees of consanguinity, within which marriages are declared
                 by law to be incestuous and void, who shall intermarry with each other, or
                 who shall commit fornication or adultery with each other, shall, on

SUPREME COURT
        OF
     NEVADA
                                                          6
(0) 1447A    e
                 conviction, be punished by imprisonment in the State Prison. ."); see
                 also 5 Nev. Compiled Laws § 10140 (1929) (citing Cal. Penal Code § 285,
                 where 1850 Cal. Stat. 244 was eventually codified, as a resource for
                 Nevada's incest statute). In People v. Stratton, 75 P. 166, 167 (1904),
                 superseded by statute on other grounds as stated in People v. Tobias, 21
P.3d 758, 766 (Cal. 2001), the California Supreme Court considered and
                 rejected the text-based mutual-consent arguments Douglas reprises here.
                 In its view, such "reasoning does not commend itself' because it makes
                 "mutuality of agreement and joint consent ... the essence of the crime" in
                 an improper judicial revision of the "express declaration of the [statutory]
                 law." Id. Adding a mutual consent requirement to the statute disserves
                 its purpose:
                                The gravamen of the crime of incest, as of rape, is
                                the unlawful carnal knowledge. In rape it is
                                unlawful because accomplished by unlawful
                                means In incest it is unlawful, without regard to
                                the means, because of consanguinity or affinity.
                                Where both the circumstances of force and
                                consanguinity are present, the object of the statute
                                being to prohibit by punishment such sexual
                                intercourse, it is not less incest because the
                                element of rape is added, and it is not less rape
                                because perpetrated upon a relative. In this, as in
                                every offense, the guilt of the defendant is
                                measured by his knowledge and intent, and not by
                                the knowledge and intent of any other person.
                 Id., quoted with approval in State v. Hittson, 254 P.2d 1063, 1065 (N.M.
                 1953); see also Tellier, supra, 36 A.L.1t2d at 1296 (reproducing Hittson as
                 the lead case for the annotation).
                                Douglas suggests that the wording of Nevada's incest statute
                 is unique and distinguishes the cases holding incest does not require
                 mutual consent. But this is not accurate. Early cases abound, construing
SUPREME COURT
        OF
     NEVADA
                                                         7
(0) 1947A    e
             ,
                  incest statutes indistinguishable from Nevada's and rejecting the idea that
                  incest requires mutual consent.
                              In People v. Barnes, 9 P. 532 (1886), for example, the Supreme
                  Court of the Territory of Idaho considered Idaho's incest statute—a statute
                  identical to Nevada's. Compare id. at 532 (reprinting 1875 Revised Laws
                  of the Territory of Idaho, ch. 10, § 129, at 353), with 1861 Laws of the
                  Territory of Nevada, ch. 28, § 129 at 83, reprinted supra note 1. In
                  Barnes, the defendant tendered the same arguments about "fornication"
                  and "with each other" requiring mutual consent that Douglas does.
                  Barnes, 9 P. at 534. Quoting contemporary authorities, the Idaho
                  Territorial Court noted that one defines "fornication" as "the unlawful
                  knowledge by an unmarried person of another,' which "does not imply
                  that carnal knowledge must necessarily be mutual," while the other
                  "defines it to be the voluntary sexual intercourse of one person with
                  another." Id.    These definitions establish that the defendant must act
                  volitionally but not that the intercourse must occur consensually. As the
                  Barnes court rhetorically asks: "There must be a voluntary consent of the
                  will on the part of the one, but may not the other party to the act be the
                  victim of force or fraud, or a child so young that the law regards her
                  incapable of giving consent?"     Id.       The Barnes court's conclusion that
                  incest does not require mutual consent was not simply policy-based but
                  text-based as well:
                              The terms used in the statute are, "Persons being
                              within the degrees of consanguinity," etc., "who
                              shall commit fornication with each other."
                              Evidently the term "fornication" is used in the
                              ordinary common law meaning. We have been
                              unable to find any definition of that term in the
                              common-law authorities which necessarily implies
                              a consenting mind in both parties to the act. It is
SUPREME COURT
        OF
     NEVADA
                                                          8
(0) ]947A    ze
                            maintained that the words "with each other," used
                            in the statute, imply that the offense is committed
                            only when both participants therein do so with a
                            willing mind We are unable to adopt this
                            construction. We are rather of the opinion
                            that. . . neither the language of the statute, nor
                            the true definition of the terms employed, imply
                            that a mutuality of consent is necessary to
                            constitute the crime of incest.
                Id. at 534-35 (emphasis added).
                            Addressing statutes with the same wording as NRS 201.180
                and coming to the same conclusion as Stratton and Barnes are: McCaskill
                v. State, 45 So. 843, 844-45 (Fla. 1908) ("The fact that the defendant, who
                had carnal intercourse with his daughter, used some force to overcome the
                resistance actually made by her, does not render the act the less
                incestuous."); David v. People, 68 N.E. 540, 542 (Ill. 1903) ("the consent of
                the female is not necessary to constitute the crime of incest by the male");
                Keeton v. State, 549 So. 2d 960, 961 (Miss 1989) ("If this Court has not
                before adopted, we here adopt the majority position that consent is not a
                necessary element of incest"); Hittson, 254 P.2d at 1065 ("[T]he purpose of
                the [incest] statute is to prevent sexual intercourse between close
                relatives, and the free act of the one being tried, with knowledge of the
                relationship, is all that is required. It is immaterial that the same
                testimony would have sustained a conviction for rape."); Signs v. State,
                250 P. 938, 940 (Okla. Crim. App. 1926) ("incest is proved, although the
                female was incapable of and did not give her consent or voluntarily
                participate in the act of intercourse"); State v. Nugent, 56 P. 25, 26 (Wash.
                1899) ("If it be true that both parties must be guilty or neither can be,
                then it must follow that if the female is under the age of consent, or an
                imbecile, the crime cannot be incest. We cannot subscribe to such a

SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                doctrine. It is illogical, and in disregard of the fundamental principle that
                each must answer for the consequences of his own act, and his own guilt
                does not depend upon the conduct or mental condition of another.").
                             DeGroat v. People, 39 Mich. 124 (1878), on which Douglas
                relies, and State v. Jarvis, 26 P. 302 (Or. 1891), are the exceptions to the
                rule established by the cases just cited. They address statutes similar to
                NRS 201.180 and deem mutual consent an element of incest. But no court
                outside Michigan or Oregon has cited either decision approvingly since the
                end of the 19th century, while many have considered and rejected their
                holdings. See Stratton, 75 P. at 167 (DeGroat and Jarvis are products of
                "judicial construction" not proper statutory interpretation); David, 68 N.E.
                at 542-43 (rejecting DeGroat and Jarvis); State v. Freddy, 41 So. 436, 437-
                38 (La. 1906) (construing a differently worded statute but rejecting the
                rule in DeGroat and Jarvis; "the aim of the [incest] statute is to prevent
                the unnatural sexual intercourse, and this intercourse exists none the less
                if accomplished against the will of one of the parties, and the act is none
                the less incest because it happens also to be rape"); Hittson, 254 P.2d at
                1064-65 (rejecting DeGroat and Jarvis); Signs, 250 P. at 940 (citing
                DeGroat and Jarvis as exceptions to the better-reasoned general rule);
                State v. Winslow, 85 P. 433, 435 (Utah 1906) (construing a differently
                worded statute but rejecting Dc Groat and Jarvis; "the great weight of
                authority is to the effect that when the incestuous fornication is shown to
                have been committed by the defendant with full knowledge of the
                relationship between himself and the other participant, though he used
                force in the accomplishment of his object, he may, nevertheless, be
                convicted of the crime of incest"); Nugent, 56 P. at 26 (rejecting DeGroat
                and Jarvis as "illogical").

SUPREME COURT
     OF
   NEVADA
                                                     10
Ai) 1947A e
                               Two courts that started down• the Dc Groat and Jarvis path,
                 State v. Thomas, 4 N.W. 908, 910 (Iowa 1880); Noble v. State, 22 Ohio St.
541, 545 (1872), considered statutes worded differently from NRS 201.180,
                 and, more to the point, did not stay the course. Thomas was a 3-2 decision
                 from which, to the extent it supported the mutual consent rule contended
                 for here, the Iowa Supreme Court soon retreated.       See State v. Hurd, 70
N.W. 613, 615 (Iowa 1897) ("A person may be convicted of incest though
                 he accomplish his purpose by such force as to render him also guilty of
                 rape." (quoting headnote 1 to Smith v. State, 19 So. 306, 306 (Ala. 1896)));
                 see also State v. Chambers, 53 N.W. 1090, 1092 (Iowa 1893) ("Guilt may
                 exist and is none the less enormous, because the act was without the
                 consent of the female. To hold otherwise is to say that the crime of incest
                 cannot be committed with one who, from infancy or other cause, is
                 incapable of consenting to the act."). And Noble's passing reference to
                 incest being "committed by two willing parties," 22 Ohio St. at 545, was
                 later dismissed as dictum in State v. Robinson, 93 N.E. 623, 624 (Ohio
                 1910) ("The question whether consent is an essential ingredient of the
                 crime [of incest] was not presented in the case of Noble v. State."). See also
                 id. ("[Tin the great majority of states it is held that the consent of both
                 parties is not essential, and that a defendant may be convicted of incest
                 though he use such force as makes it rape. We think the better reason is
                 with the majority."). 3


                       3 The decision in People v. Harriden, 1 Parker's Criminal Reports 344
                 (N.Y. 1852), has likewise failed the test of time. As noted in People v.
                 Wilson, 135 N.Y.S.2d 893 (Nassau Cnty. Ct. 1952), Harriden was
                 effectively overruled by People v. Gibson, 93 N.E.2d 827, 828 (N.Y. 1950),
                 permitting Wilson to uphold a verdict of guilt as to both rape and incest for
                 the same sexual assault. Id. at 897. So, too, with State v. Shear, 8 N.W.
                                                                     continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A    0
                                                         C.
                                "It would seem a strange rule of law, that a man indicted for
                    incest might escape conviction and secure an acquittal, by satisfying the
                    jury that he overcame the woman by force and violence."     Straub v. State,
                    27 Ohio C.C. 50, 55 (Ohio Ct. App. 1904). Yet, this is the rule Douglas
                    champions and DeGroat and Jarvis endorse. Such a rule is supported
                    neither by the text of NRS 201.180 nor the majority of cases to have
                    interpreted comparable texts. And adopting the rule in DeGroat and
                    Jarvis would thwart the evident purpose of the prohibition against
                    incest—protecting families and the welfare of children, and preventing
                    genetic mutations. Leigh B. Bienen, Defining Incest, 92 Nw. U.L. Rev,
                    1501, 1536 (1998) ("The goals incorporated within traditional incest
                    statutes include: the orderly regulation of marriage, the prevention of
                    biologically harmful inbreeding. . . and the setting out of punishment for
                    sexual behavior perceived as deviant or exploitative."). Most incest
                    convictions involve sexual contact between an adult and a minor whose
                    legal and psychological capacity to consent is, at best, debatable.      See
                    People v. Facey, 499 N.Y.S.2d 517, 520 (App. Div. 1986). Making consent
                    an element of incest leaves NRS 201.180 unusable in the context in which
                    its application seems most apt.
                                "A textually permissible interpretation that furthers rather
                    than obstructs the document's purpose should be favored." Scalia &


                    ...continued
                    287 (Wis. 1881): To the extent Shear could be read for the proposition that
                    incest and rape were mutually inconsistent, it was abrogated by Porath v.
                    State, 63 N.W. 1061, 1064 (Wis. 1895), which held that in a case "founded
                    on a single transaction, a count for incest may be joined with one for rape."

SUPREME COURT
       OF
    NEVADA
                                                         12
(0) 1947A 4(AZ739
                Garner, supra, at 63. If the Legislature wanted to make mutual consent
                an element of incest, it would have been easy to do but it did not; courts
                should not add things to what a statutory text states or reasonably
                implies. Id. at 93. Absent clear textual instruction otherwise, we decline
                to presume that a legislature acting in this environment would sanction
                lack of consent as a defense to incest, particularly when the defense would
                primarily serve those accused of assaulting the children whose
                accessibility, due to family ties, is greatest. See Facey, 499 N.Y.S. at 520.
                                                      D.
                            The rule of lenity requires that we liberally interpret an
                ambiguous criminal law in favor of the accused.      Lucero, 127 Nev. at ,
                249 P.3d at 1230. But the principle applies only after this court has used
                every interpretive tool at its disposal and "a reasonable doubt persists."
                Moskal v. United States, 498 U.S. 103, 108 (1990). And given the analysis
                above, this court is not left with reasonable doubt as to the meaning of
                MRS 201.180.


                            Our reading of NRS 201.180 disables Douglas's remaining
                arguments. While the jury instructions—to which Douglas did not
                properly object—did not make mutual consent an element of incest or
                define "fornication" in terms of "consent," this was not error, plain or
                otherwise, since the crime of incest does not require mutual consent. See
                Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003).
                            Douglas's double jeopardy challenge also fails. Sexual assault
                and incest each "contains an element not contained in the other." Jackson
                v. State, 128 Nev. , 291 P.3d 1274, 1278 (2012). Incest requires
                familial relationship, MRS 201.180, while sexual assault does not. NRS
                200.366. And sexual assault makes nonconsent of the other party a clear
SUPREME COURT
        OF
     NEVADA
                                                      13
(0) I947A
                condition for conviction, NRS 200.366(1), while incest does not. Also, the
                text of neither statute suggests that a conviction under one precludes a
                conviction under the other. Thus, Douglas's convictions for both incest
                and sexual assault did not violate double jeopardy.
                              We affirm.
                                                     (;'Cile-eA ovp
                                                      )                          J.
                                                     Pickering




                                            , C.J.
                Gibbons


                    --Leguic

                Hardesty




                Parraguirrt
                          e


                              \frs
                Douglas




                                               J.
                Saitta




SUPREME COURT
        OF
     NEVADA
                                                      14
(0) 1947A